Name: 81/156/EEC: Commission Decision of 13 March 1981 amending Decision 76/559/EEC setting up an Advisory Veterinary Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-18

 Avis juridique important|31981D015681/156/EEC: Commission Decision of 13 March 1981 amending Decision 76/559/EEC setting up an Advisory Veterinary Committee Official Journal L 072 , 18/03/1981 P. 0021 - 0022 Spanish special edition: Chapter 03 Volume 21 P. 0053 Portuguese special edition Chapter 03 Volume 21 P. 0053 ****( 1 ) OJ NO L 171 , 30 . 6 . 1976 , P . 37 . COMMISSION DECISION OF 13 MARCH 1981 AMENDING DECISION 76/559/EEC SETTING UP AN ADVISORY VETERINARY COMMITTEE ( 81/156/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY VETERINARY COMMITTEE WAS SET UP BY COMMISSION DECISION 76/559/EEC ( 1 ); WHEREAS EXPERIENCE GAINED FROM THE WORKING OF THE COMMITTEE SINCE IT WAS SET UP ON 15 JUNE 1976 CALLS FOR CHANGES IN ITS RULES ; WHEREAS THE WINDING UP OF THE COMMITTEE OF COMMERCIAL ORGANIZATIONS IN THE EEC COUNTRIES ( COCCEE ), ONE OF THE BODIES MENTIONED IN ARTICLE 4 ( 1 ) OF DECISION 76/559/EEC , MAKES IT NECESSARY TO TAKE ACCOUNT OF THE EXISTENCE OF NEW ORGANIZATIONS REPRESENTING COMMERCE AT COMMUNITY LEVEL , HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISION 76/559/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 3 IS REPLACED BY THE FOLLOWING : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 14 PERMANENT MEMBERS AND A MAXIMUM OF 24 NON-PERMANENT MEMBERS . 2 . THE PERMANENT MEMBERS SHALL BE RESPONSIBLE FOR COORDINATING WORK WITHIN THEIR GROUP . 3 . SEATS FOR PERMANENT MEMBERS SHALL BE ALLOCATED AS FOLLOWS : - TWO TO AGRICULTURAL PRODUCERS , - TWO TO AGRICULTURAL COOPERATIVES , - TWO TO INDUSTRY , - TWO TO COMMERCE , - TWO TO WORKERS , - TWO TO CONSUMERS . 4 . IN ADDITION , TWO OF THE SEATS FOR PERMANENT MEMBERS SHALL BE ALLOCATED TO REPRESENTATIVES OF THE PROFESSIONAL ORGANIZATION OF VETERINARIANS SET UP AT COMMUNITY LEVEL . 5 . THE INTERESTED GROUPS LISTED IN PARAGRAPH 3 MAY EACH APPOINT A MAXIMUM OF FOUR NON-PERMANENT MEMBERS . ' 2 . ARTICLE 4 IS REPLACED BY THE FOLLOWING : ' ARTICLE 4 1 . THE PERMANENT MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION UPON PROPOSALS FROM THE FOLLOWING BODIES : - FOR SEATS ALLOCATED UNDER ARTICLE 3 ( 3 ): AGRICULTURAL PRODUCERS : THE COMMITTEE OF AGRICULTURAL ORGANIZATION IN THE EUROPEAN ECONOMIC COMMUNITY ( COPA ); AGRICULTURAL COOPERATIVES : THE GENERAL COMMITTEE ON AGRICULTURAL COOPERATION OF THE EUROPEAN ECONOMIC COMMUNITY ( COGECA ); INDUSTRY : THE UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ); COMMERCE : THE MOST REPRESENTATIVE PROFESSIONAL ORGANIZATIONS SET UP AT COMMUNITY LEVEL ; WORKERS : THE EUROPEAN TRADE UNION CONFEDERATION ( ETUC ); CONSUMERS : THE CONSUMERS ' CONSULTATIVE COMMITTEE SET UP BY COMMISSION DECISION 73/306/EEC ( 1 ); - FOR SEATS ALLOCATED UNDER ARTICLE 3 ( 4 ): THE FEDERATION OF VETERINARIANS OF THE EUROPEAN ECONOMIC COMMUNITY . 2 . THE SAID BODIES SHALL PUT FORWARD TWO CANDIDATES OF DIFFERENT NATIONALITY , WHO MUST BE NATIONALS OF A MEMBER STATE OF THE COMMUNITY , IN RESPECT OF EACH SEAT TO BE FILLED . ( 1 ) OJ NO L 283 , 10 . 10 . 1973 , P . 18 . 3 . THE BODIES REFERRED TO IN THE FIRST INDENT OF PARAGRAPH 1 SHALL PROPOSE TO THE COMMISSION BY LETTER ADDRESSED AT LEAST EIGHT DAYS BEFORE EACH MEETING TO THE DEPARTMENT OF THE COMMISSION RESPONSIBLE FOR THE PROVISION OF SECRETARIAL SERVICES PURSUANT TO ARTICLE 9 ( 3 ) THEIR OTHER REPRESENTATIVES ON THE COMMITTEE . ' 3 . THE FOLLOWING ARTICLE 9A IS INSERTED : ' ARTICLE 9A 1 . UPON PROPOSALS FROM THE BODIES REFERRED TO IN ARTICLE 4 ( 1 ), AND FOR THE TERM OF OFFICE OF THE PERMANENT MEMBERS OF THE COMMITTEE , THE COMMISSION MAY DESIGNATE OBSERVERS RESPONSIBLE FOR MAINTAINING ADMINISTRATIVE CONTACTS WITH THE DEPARTMENT RESPONSIBLE FOR THE PROVISION OF SECRETARIAT SERVICES . 2 . THE OBSERVERS MAY ATTEND MEETINGS OF THE COMMITTEE AND THE WORKING GROUPS ; THEY SHALL NOT TAKE PART IN THE DISCUSSIONS . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 13 MARCH 1981 . DONE AT BRUSSELS , 13 MARCH 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION